FILED: August 23, 2021

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                     No. 18-4875 (L)


UNITED STATES OF AMERICA,

                    Plaintiff – Appellant,

      v.

ANTONIO SIMMONS, a/k/a Murdock, Doc,

                    Defendant – Appellee.



                                        ORDER


      Upon consideration of the government’s petition for limited panel rehearing, the

court grants the motion and amends the opinion filed on May 28, 2021, for the limited

purpose of resolving the crime of violence issue on alternative grounds.

             Entered at the direction of Judge Agee with the concurrences of Judge Wynn

and Judge Richardson.

                                                For the Court

                                                /s/ Patricia S. Connor, Clerk